On reargument judgment and order reversed and new trial granted, costs to abide the event. As a train sign falling from defendant’s elevated structure struck plaintiff, his complaint should not be held to tie him down to proving affirmatively that the train had jarred it off the hooks. Plaintiff obviously did not know, and did not allege just how the sign became detached and fell into Myrtle avenue. He charged a fastening not sufficient to prevent the sign from being jarred off. Being thus injured while lawfully on a public street, his allegation of a common ordinary hpok did not require him to show, or the jury to find, that the sign fell by reason of the jar and vibration of the passing train. Hence plaintiff’s exception at folio 184 was well taken. Jenks, P. J., Thomas, Stapleton and Putnam, JJ., concurred; Carr, J., not voting.